BARKETT, Chief Justice.
We have for review Dehart v. State, 601 So.2d 1344 (Fla. 1st DCA 1992), in which the district court addressed a question similar to the one we recently answered in State v. Johnson, 616 So.2d 1 (Fla.1993).1 While Johnson considered the habitual violent felony offender portion of the amendments to section 775.084, Florida Statutes (1989), contained in chapter 89-280, Laws of Florida, this case addresses the amendments to the habitual felony offender statute also contained in chapter 89-280. However, the sentencing in both cases was affected by amendments that violated the single subject rule of article III, section 6, of the Florida Constitution. Therefore, in accordance with our decision in Johnson, we approve the decision of the district court in the instant case.
It is so ordered.
overton, McDonald, shaw, GRIMES, KOGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, §§ 3(b)(3) & (4), Fla. Const.